On March 19, 1997, it was the judgment of the Court that Mark S. Wilson be and Mark S. Wilson is hereby committed to the Department of Corrections for a term of ten (10) years on Count I for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the Court that Mark S. Wilson be and Mark S. Wilson is hereby sentenced to a term of six (6) months each on Count II and III in the Missoula County Jail in Missoula, Montana, that, however, the defendant’s sentences are hereby suspended on *121terms and conditions as stated in the March 19,1997 judgment. The sentences shall run concurrently with each other and concurrently with the sentence imposed in Cause No. 12434. It is the recommendation of the Court that prior to the defendant becoming eligible for parole or early release that the defendant make restitution to all the victims in this case. It is also the recommendation of the Court that the defendant not be allowed to enroll in any higher education projects until such time as full restitution has been máde to all victims. It is the recommendation of the Court that as conditions of any parole or early release that the (defendant abide by all of the terms and conditions as stated in the March 19, 1997 judgment. Defendant shall receive credit for time served at Missoula County Jail from October 10,1996, through October 11,1996; from December 9,1996, through December 23,1996, in the amount of seventeen (17) days. It is further ordered that as restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victim. The restitution shall be disbursed to Richard Haines, 914 Sherwood, Missoula, MT 59802, in the amount of Twenty-five Dollars ($25.00).
DATED this 10th day of November, 1997.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Mark S. Wilson for representing himself in this matter.